          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   WESTERN DIVISION

PERFECTVISION
MANUFACTURING, INC.                            PLAINTIFF/COUNTER      -



                                                         DEFENDANT

V.                          No. 4:18 -cv-670-DPM

HIGHLANDS DIVERSIFIED
SERVICES, INC.                               DEFENDANT/COUNTER         -




                              JUDGMENT
     Based on the parties' stipulation, all claims and counterclaims are
dismissed with prejudice.



                                  D.P. Marshall Jr.
                                  United States District Judge
                                       ,


                                           ,vjsI- LO
